





Exhibit 10.6


Execution Copy

SEPARATION AGREEMENT AND GENERAL RELEASE


SEPARATION AGREEMENT AND GENERAL RELEASE between MDC Partners Inc. (“MDC” or the
“Company”) and David Doft (“Executive”), dated as of May 9, 2019 (this
“Agreement and Release”). In consideration of the mutual covenants herein
contained, the parties agree as follows:
    
1.
Termination of Employment; Transition Period.



a.
By mutual agreement, Executive and MDC have determined that Executive will
continue as a full-time employee from the date hereof through the date on which
the Company’s files its Quarterly Report on Form 10-Q for the period ending June
30, 2019, expected to be on or about July 31, 2019 but not later than August 9,
2019 (the “Termination Date”), subject to Executive’s performance of transition
duties and responsibilities outlined in Section 1(b) below.



b.
During the period of time from the date hereof until the Termination Date (the
“Transition Period”), the Executive will coordinate in good faith with the
Company’s newly-appointed Chief Financial Officer on an appropriate transition
of duties and responsibilities to the benefit of the Company. For the avoidance
of doubt, the Executive shall modify his title to Executive Vice President and
report to the new Chief Financial Officer of the Company during the Transition
Period.



c.
Following the Termination Date and continuing through the filing of the
Company’s Form 10-K for the year ending December 31, 2019, Executive agrees to
provide consulting services reasonably requested by MDC in connection with the
transition of any ongoing matters to the Company’s new Chief Financial Officer.
In consideration of such consulting services, MDC shall pay to Executive
additional compensation at an hourly market-based rate in amount to be agreed to
in writing by the parties.



d.
Notwithstanding the forgoing, in the event that, prior to the Termination Date,
Executive’s employment is terminated on account of death, Disability (as defined
in the Employment Agreement, defined below) or termination by the Company
without Cause (as defined in the Employment Agreement), then the Executive’s
rights to severance and other compensation payments and benefits shall be the
same as those set forth in this Agreement and Release, and the date of such
termination shall be treated as the Termination Date for all purposes hereunder.
For the avoidance of doubt, the matters contemplated by, or resulting from
execution of, this Agreement and Release shall not constitute the basis for a
termination for Good Reason.





2.    Severance Payments. Subject to Executive’s execution and compliance with
this Agreement and Release, and execution and non-revocation of the release set
forth in Exhibit A (as set forth herein), MDC shall pay to Executive the
following amounts (collectively, the “Severance Payments”):


a.
an amount equal to (i) Executive’s accrued but unpaid base salary through the
Termination Date, to be paid in the same manner as Executive’s base salary and
benefit were previously paid in the ordinary course; and (ii) solely to the
extent the Termination Date is prior to July 31, 2019, an amount equal to the
base salary Executive would have earned had his employment continued through
July 31, 2019;







1

--------------------------------------------------------------------------------





b.
in accordance with that certain retention bonus letter agreement between MDC and
the Executive dated December 21, 2018, an aggregate amount equal to $650,000,
which amount shall be paid by MDC not later than 5 business days after the date
hereof;



c.
in accordance with that certain Employment Agreement between MDC and the
Executive dated July 19, 2007 (as amended on March 5, 2011, the “Employment
Agreement”), an aggregate amount equal to $1,655,000, which amount shall be paid
by MDC not later than 10 business days after the Termination Date;



d.
not later than 10 days after the Termination Date, MDC will pay Executive an
additional amount in respect of accrued and unused vacation days in 2019 under
MDC’s current policy;



e.
MDC shall provide Executive with continued participation on the same basis in
the health benefit plans in which the Executive is currently participating (the
“Continued Plans”) for a period to end on the earlier of (i) the one-year
anniversary of the Termination Date and (ii) the date on which the Executive is
eligible to receive coverage and benefits under the same type of plan of a
subsequent employer; and



f.
MDC will reimburse Executive for all outstanding business expenses incurred in
the course of his employment prior to the Termination Date.



The Severance Payments shall be subject to required federal, state and local tax
withholdings by the MDC. In connection with Executive’s execution and delivery
of this Agreement and Release, MDC hereby agrees that the repayment obligations
under that certain Incentive/Retention Agreement signed by Executive dated
February 23, 2018, shall be deemed terminated and of no further force and effect
as of the Termination Date.








3.    Outstanding LTIP Grants
 
a.
Effective on the Termination Date, all of Executive’s unvested and outstanding
restricted shares of MDC Class A stock previously granted to him by MDC shall be
deemed fully vested, including 80,000 unvested restricted shares granted on
January 31, 2017 and 53,476 unvested restricted shares granted on February 28,
2018.

b.
Executive shall remain eligible to receive a cash payout from MDC pursuant to
the terms and conditions of that certain 2018 LTIP Award Agreement between MDC
and Executive dated as of February 23, 2018 (the “2018 LTIP Award”). Payment of
the amount due under the 2018 LTIP Award shall be calculated in light of
Executive’s termination without “Cause” as of July 31, 2019, provided that the
amount to be paid by the Company to the Executive shall be equal to not less
than 52.7% of the 2018 LTIP Award amount (or $263,500, representing nineteen
months employed during the applicable three-year measurement period). Payment by
MDC of the final amount due under the 2018 LTIP Award will be made on the
“Performance Award Payment Date” specified in the underlying award agreement and
shall also be conditioned upon and subject to Executive’s ongoing compliance
with the terms and conditions of this Agreement following the Termination Date.

4.    No 2019 Bonus Eligibility. Notwithstanding the provisions of the
Employment Agreement to the contrary, Executive will not remain eligible to
receive a pro-rata portion of his “Annual Discretionary Bonus” with respect to
calendar year 2019.


5.    Release of Claims. By signing this Agreement and Release, Executive, on
behalf of himself and his current, former, and future heirs, executors,
administrators, attorneys, agents and assigns, releases and waives




2

--------------------------------------------------------------------------------





all legal claims in law or in equity of any kind whatsoever that Executive has
or may have against Company, its parents, subsidiaries and affiliates, and their
respective officers, directors, employees, shareholders, members, agents,
attorneys, trustees, fiduciaries, representatives, benefit plans and plan
administrators, successors and/or assigns, and all persons or entities acting
by, through, under, or in concert with any or all of them (collectively, the
“Released Parties”). This release and waiver covers all rights, claims, actions
and suits of all kinds and descriptions that Executive now has or has ever had,
whether known or unknown or based on facts now known or unknown, fixed or
contingent, against the Released Parties, occurring from the beginning of time
up to and including the date that Executive executes this Agreement and Release,
including, without limitation:


a.    any claims for wrongful termination, defamation, invasion of privacy,
intentional infliction of emotional distress, or any other common law claims;


b.    any claims for the breach of any written, implied or oral contract between
Executive and MDC;


c.    any claims of discrimination, harassment or retaliation based on such
things as age, national origin, ancestry, race, religion, sex, sexual
orientation, or physical or mental disability or medical condition;


d.    any claims for payments of any nature, including but not limited to wages,
overtime pay, vacation pay, severance pay, commissions, bonuses and benefits or
the monetary equivalent of benefits, but not including any claims for
unemployment or workers’ compensation benefits, or for the consideration being
expressly provided to Executive pursuant to this Agreement and Release; and


e.    all claims that Executive has or that may arise under the common law and
all federal, state and local statutes, ordinances, rules, regulations and
orders, including but not limited to any claim or cause of action based on the
Fair Labor Standards Act, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Family and Medical Leave Act, the
Americans with Disabilities Act, the Civil Rights Acts of 1866, 1871 and 1991,
the Rehabilitation Act of 1973, the National Labor Relations Act, the Executive
Retirement Income Security Act of 1974, the Worker Adjustment and Retraining
Notification Act, the Vietnam Era Veterans' Readjustment Assistance Act of 1974,
Executive Order 11246, and any state laws governing employee rights, as each of
them has been or may be amended.



This Agreement and Release shall be binding upon and inure to the benefit of
Executive and the Released Parties and any other individual or entity who may
claim any interest in the matter through Executive. Executive also acknowledges
that he has not assigned any of his rights to make the aforementioned claims or
demands.
By way of further clarification, Executive shall not be entitled to receive any
of the Severance Payments under this Agreement and Release unless Executive
executes and delivers to the Company the Release of Claims in the form of
Exhibit A hereto upon or following the Termination Date.


6.    Attorney Review; Review Period; Revocation Period. Executive is hereby
advised that he should consult with an attorney prior to executing this
Agreement and Release. Executive is also advised that he has twenty-one (21)
days from the date this Agreement and Release is delivered to him within which
to consider whether he will sign it. If Executive signs this Agreement and
Release, he acknowledges that he understands that he may revoke this Agreement
within seven (7) after he has signed it by notifying Company in writing that he
has revoked this Agreement. Such notice shall be addressed to Chief Financial
Officer, c/o MDC Partners Inc., 745 Fifth Ave., NY, NY 10151.






3

--------------------------------------------------------------------------------





7.    Intellectual Property Rights. Executive acknowledges and agrees that all
concepts, writings and proposals submitted to and accepted by MDC ("Intellectual
Property") which relate to the business of MDC and which have been conceived or
made by him during the period of his employment, either alone or with others,
are the sole and exclusive property of MDC. As of the date hereof, Executive
hereby assigns in favor of MDC all the Intellectual Property covered hereby. On
or subsequent to the date hereof, Executive shall execute any and all other
papers and lawful documents required or necessary to vest sole rights, title and
interest in the MDC or its nominee of the Intellectual Property.


8.    Non-Admission. This Agreement and Release shall not in any way be
construed as an admission by MDC of any liability for any reason, including,
without limitation, based on any claim that MDC has committed any wrongful or
discriminatory act.


9.    Mutual Non-Disparagement. Executive agrees that he will not say, write or
cause to be said or written, any statement that may be considered defamatory,
derogatory or disparaging of any of the Released Parties. MDC agrees to use
commercially reasonable efforts to cause its senior executives to not say, write
or cause to be said or written, any statement that may be considered defamatory,
derogatory or disparaging of the Executive.


10.    Confidentiality; Return of Company Property. Executive acknowledges that
he has had access to confidential, proprietary business information of MDC as a
result of employment, and Executive hereby agrees not to retain and/or use such
information personally or for the benefit of others. Executive also agrees not
to disclose to anyone any confidential information at any time in the future so
long as it remains confidential. Executive further agrees to keep the terms and
the existence of this Agreement and Release confidential and not to discuss it
with anyone other than his attorney, tax advisor or as may be required by law.
Executive covenants that he will promptly return all MDC property in his
possession to MDC on or prior to the Termination Date, provided that the
Executive shall be permitted to retain his 2017 iPhone device once all Company
information has been deleted.


11.    Entire Agreement; No Other Promises. Except as to any confidentiality,
non-compete and/or non-solicitation agreements signed by Executive upon or
during his employment with MDC, Executive hereby acknowledges and represents
that this Agreement and Release contains the entire agreement between Executive
and MDC, and it supersedes any and all previous agreements concerning the
subject matter hereof. Executive further acknowledges and represents that
neither MDC nor any of its agents, representatives or employees have made any
promise, representation or warranty whatsoever, express, implied or statutory,
not contained herein, concerning the subject matter hereof, to induce Executive
to execute this Agreement and Release, and Executive acknowledges that he has
not executed this Agreement and Release in reliance on any such promise,
representation or warranty.


12.     Confirmation of Restrictive Covenants. Executive hereby acknowledges and
reaffirms all of his restrictive covenants set forth in Section 8 of that the
Employment Agreement, which covenants shall remain in full force and effect
following the Termination Date.






4

--------------------------------------------------------------------------------





13.    Equitable Relief. Executive acknowledges that a remedy at law for any
breach or attempted breach of this Agreement will be inadequate and agrees that
MDC shall be entitled to specific performance and injunctive and other equitable
relief in the case of any such breach or attempted breach. It is also agreed
that, in addition to any other remedies, in the event of a material breach of
this Agreement by Executive, MDC may withhold and retain all or any portion of
the Severance Payments. In the event of a breach of the terms of this Agreement
by any party, the non-breaching party shall be entitled to all damages allowed
under applicable law, as well as legal fees incurred in connection with
enforcement of this Agreement.


14.    Severability. If any term or condition of this Agreement and Release
shall be held to be invalid, illegal or unenforceable in any respect by a court
of competent jurisdiction, this Agreement and Release shall be construed without
such term or condition. If at the time of enforcement of any provision of this
Agreement, a court shall hold that the duration, scope or area restriction of
any provision hereof is unreasonable under circumstances now or then existing,
the parties hereto agree that the maximum duration, scope or area reasonable
under the circumstances shall be substituted by the court for the stated
duration, scope or area.


15.    Indemnification. Subject to Section 124 of the Canada Business
Corporations Act (the “Act”), the Company shall indemnify and hold harmless, the
Executive to the maximum extent permitted by the Act, from and against (a) any
liability and all costs, charges and expenses that Executive sustains or incurs
in respect of any action, suit or proceeding that is proposed, threatened or
commenced against Executive in respect of anything done or permitted by the
Executive in respect of the execution of the duties of his office; and (b) all
other costs, charges and expenses that the Executive sustains or incurs in
respect of the affairs of the Company. To the extent permitted by the Act, the
Company will advance or reimburse any expenses, including reasonable attorneys’
fees, incurred by the Executive in investigating and defending any actual or
threatened action, suit or proceeding for which Executive may be entitled to
indemnification under this Section 15.


16.    Choice of Law and Forum.    This Agreement and Release shall be construed
and enforced in accordance with, and governed by, the laws of the State of New
York, without regard to its choice of law provisions. Any dispute under this
Agreement and Release shall be adjudicated by a court of competent jurisdiction
in the city of New York.


17.    Amendment. This Agreement and Release may not be amended or modified in
any way, except pursuant to a written instrument signed by both parties.




***






5

--------------------------------------------------------------------------------





HAVING READ AND UNDERSTOOD THE RELEASE, CONSULTED COUNSEL OR VOLUNTARILY ELECTED
NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER WHETHER TO
ENTER INTO THIS AGREEMENT AND RELEASE, THE PARTIES HERETO HAVE EXECUTED THIS
AGREEMENT AND RELEASE AS OF THE DAY AND YEAR FIRST WRITTEN BELOW.








___________________________________________________
David Doft


Dated: May 9, 2019


                


MDC PARTNERS INC.


By: __________________________________________
Mitchell Gendel, EVP and General Counsel






6

--------------------------------------------------------------------------------





Exhibit A
Release of Claims
(i)      I, David Doft, in consideration of and subject to the performance by
MDC Partners Inc. (together with its subsidiaries, the “Company”), of its
material obligations under the Separation and Release Agreement with the
Company, dated May __, 2019 (the “Agreement”), do hereby release and forever
discharge, as of the date hereof, the Company and its affiliates and its and all
of their respective present and former directors, officers, agents,
representatives, employees, successors, assigns and direct or indirect owners
(collectively, the “Released Parties”) to the extent provided below. Defined
terms used herein that are not otherwise defined shall have the meanings set
forth in the Agreement.
(ii)      I have agreed that I will not receive the payments and benefits
specified in Section 2 or 3 of the Agreement (A) unless I execute this Release
of Claims and do not revoke it within the time period permitted hereafter or (B)
if I breach this Release of Claims. I also acknowledge and represent that I have
received all payments and benefits that I am entitled to receive (as of the date
hereof) by virtue of employment with the Company, other than as provided in the
Agreement.
(iii)      Except as provided in paragraph (v) below, I knowingly and
voluntarily (for myself, my heirs, executors, administrators and assigns)
release and forever discharge the Company and the other Released Parties from
any and all claims, lawsuits, controversies, actions, causes of action,
cross-claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date of this General Release) and whether
known or unknown, suspected, or claimed against the Company or any of the
Released Parties which I, my spouse, or any of my heirs, executors,
administrators or assigns, may have, which arise out of or are connected with my
employment with, or my separation or termination from, the Company (including,
but not limited to, any allegation, claim or violation, arising under: Title VII
of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the
Age Discrimination in Employment Act of 967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Civil Rights Act of 1866, as amended; the Worker Adjustment Retraining
and Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”); provided that the foregoing release shall
not extend to, and in no event shall the “Claims” which are being released
hereunder include, (a) any rights to reimbursement or indemnification in my
capacity as an officer, director or employee of the Company or any of its
Subsidiaries under the governing documents of the Company or such Subsidiary,
any reimbursement or indemnification agreement with the Company, any insurance
policy or




7

--------------------------------------------------------------------------------





applicable law, in accordance with the terms thereof, as a matter of law, or
otherwise, or under any power that the Company may have to indemnify me or hold
me harmless, (b) my rights to payments or benefits due under Section 3 and
Section 4 of the Agreement, (c) my rights as a stockholder of the Company or (d)
my rights to enforce the terms of this Release of Claims.
(iv)      I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by paragraph iii above.
(v)      I agree that this Release of Claims does not waive or release any
rights or claims that I may have under the Age Discrimination in Employment Act
of 1967 which arise after the date I execute this Release of Claims. I
acknowledge and agree that my separation from employment with the Company shall
not serve as the basis for any claim or action (including, without limitation,
any claim under the Age Discrimination in Employment Act of 1967).
(vi)      In signing this Release of Claims, I acknowledge and intend that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. I expressly consent that this General Release shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated Claims), if any, as
well as those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
Release of Claims and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this Release of Claims shall serve as a complete defense to such Claims.
I further agree that I am not aware of any pending charge or complaint of the
type described in paragraph (iii) as of the execution of this Release of Claims.
(vii)      I agree that neither this Release of Claims, nor the furnishing of
the consideration for this Release of Claims, shall be deemed or construed at
any time to be an admission by the Company, any Released Party or myself of any
improper or unlawful conduct.
(viii)      I agree that I will forfeit all amounts payable by the Company
pursuant to Section 2 and 3 of the Agreement if I challenge the validity of this
Release of Claims. I also agree that if I violate this General Release by suing
the Company or the other Released Parties, I will return all payments received
by me pursuant to the Agreement.
(ix)      Whenever possible, each provision of this Release of Claims shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Release of Claims is held to be invalid, illegal or
unenforceable in any respect under arty applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Release of Claims shall
be reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
BY SIGNING THIS RELEASE OF CLAIMS, I REPRESENT AND AGREE THAT:




8

--------------------------------------------------------------------------------





(a)      I HAVE READ IT CAREFULLY;
(b)      I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED; TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;
(c)      I VOLUNTARILY CONSENT TO EVERYTHING IN IT;
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION; I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF
THIS RELEASE OF CLAIMS SUBSTANTIALLY IN ITS FINAL FORM, TO CONSIDER IT AND THE
CHANGES MADE SINCE THE FINAL VERSION OF THIS RELEASE OF CLAIMS ARE NOT MATERIAL
AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;
(d)      [omitted]
(e)      I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE
OF CLAIMS TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;
(f)      I HAVE SIGNED THIS RELEASE OF CLAIMS KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND
(g)      I AGREE THAT THE PROVISIONS OF THIS RELEASE OF CLAIMS MAY NOT BE
AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED
BY A REPRESENTATIVE OF THE COMPANY AND BY ME.
DATE: ______, 2019


____________/s/________
    
David Doft






9